Hoar, J.
We are unable to find any just ground of exception to the rulings made at the trial of this case. The cause of action set forth in the plaintiffs’ declaration is, that the defendant induced them to buy his horses, wagons, and other property described, and his interest in the express business between Boston and Framingham, by means of certain false and fraudulent representations. The court ruled, and the correctness of the ruling is not questioned by the plaintiffs’ counsel, that to maintain the action it must be shown, first, that the defendant made the representations alleged; and secondly, that they were false. The false representations charged were these : that the plaintiffs could continue to run the express, and transact express business upon and over the Boston and Worcester Railroad, and would have no difficulty in making all needful arrangements with the railroad corporation for that purpose. It appeared that the defendant had no contract with the railroad corporation for the continuance of the express business for any specified time, but that the corporation at any time might deprive him of the privilege of running an express on their road ; and that these facts were known to the plaintiffs at the time of the sale.
The only evidence offered of the falsity of the representations was, that the defendant had received a notice from the superintendent of the railroad, which he concealed from the plaintiffs, to this effect, “ that, commencing July 1, 1865, the corporation will take back into its own hands the express privileges between Boston and Saxonville, in order to make such arrangements for i,he future as may be found desirable.” Saxonville is the village of Framingham to which the defendant’s express had run.
We can see in this notice no evidence that the railroad corporation would not have been willing to make all needful arrangements with the plaintiffs for their continuing the express business, if they had been applied to for that purpose. It certainly states nothing of the kind. It appears that the plaintiffs did not *7apply, and were led to take that course by the defendant’s advice, and that the right to run an express was given to other parties. But the cause of action stated in the declaration is not the giving of bad advice, whether corruptly or unwisely; or the fraudulent concealment of the receipt of the notice.' There was no evidence whether the new arrangements which the railroad corporation proposed to make would not have been as “ desirable ” to the plaintiffs as to themselves, if the parties had conferred together. It is not shown that, when the notice was given, it was in contemplation to make arrangements with any one else than the defendant or his successors by assignment.
For the reason, therefore, that the evidence had no tendency to prove that the representations charged in the declaration were false, the direction that a verdict should be returned for the defendant was rightly given to the jury.

Judgment on the verdict.